Title: To George Washington from Bushrod Washington, 22 April 1794
From: Washington, Bushrod
To: Washington, George


          
            Dear Uncle
            Richmond [Va.] April 22d 1794
          
          I find that there is an injunction in the High Court of Chancery obtained against you,
            which I am employed by those interested in the Judgment at law, to dissolve—to do this,
            your answer is necessary. I send you a Copy of the Bill; if upon
            the reciept of this letter, you will immediately communicate to me the substance of your
            answer, I will save you the expence of applying to Counsel, and will draw it in form,
            & forward to you to be sworn to. the Court sits on the 12th of May, & the answer
            if possible ought to be filed before that time; so that if I draw it, and return it to
            you to be sworn to, we shall have no time to spare in getting it prepared. with great sincerity I am dear Uncle Yr Affect: Nephew
          
            Bushd: Washington.
          
         